DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dense metal layer" in claim 1 line 6.  There is insufficient antecedent basis for this limitation in the claim. The examiner thinks that the dense metal layer is supposed to be the separator as the separator is made of metal and the instant specification appears to say that the dense metal layer is the separator. Thus, for examining the examiner will take the dense metal layer as the separator. 
Claim 5, 7 and 9 are indefinite as all of the claims state a “%” but do not discuss what the percent is i.e. volume, mass, surface area extra. The examiner thinks that the “%” are 
The addition claims are rejected under 112(b) as depending on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (JP 2014-038758 as cited within the IDS), and further in view of Hung (US 2006/0172141). 
As to claim 1, Uchiyama discloses a fuel cell (figure 1, [0001], [0011] and throughout) comprising: a solid oxide electrolyte layer (figure 1 #1, [0011]-[0017]) that has oxygen ion conductivity ([0011], [0017], YSZ is an oxide and has an oxygen ion conductivity and is similar to the instant claimed inventions solid oxide electrolyte layer); an electrode layer that is provided on the solid oxide electrolyte layer (figure 1 #2, [0011]-[0017]); a separator that is provided on the electrode layer and is made of a metal material (figure 1 #5, [0011]-[0017]); wherein the electrode layer, the separator demarcate at least a part of a gas passage (figure 1 the gas passages is G1, [0011]-[0017] and throughout, this shows the claimed portions contribute to the flow of the gas and thus demarcate at least part of the gas passage).
Uchiyama is silent to wherein, a sealing member that is provided from a circumference region of the solid oxide electrolyte layer to a circumference region of the dense metal layer and the sealing member demarcate at least a part of a gas passage, and wherein at least a part of the sealing member is a mixed layer of a ceramic and a metal. 

As to claim 2, modified Uchiyama discloses wherein, porosity of the sealing member is 10 % or less ([0030], Hung, note that the only porous portion is the ceramic).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 3, modified Uchiyama discloses wherein, a volume ratio of the ceramic and the metal in the mixed layer is 3:7 to 7:3 (figure 1(a), given that the mixing layer is the portion in which there is ceramic and metal within figure 1, and that Hung discusses the filler impregnating the pores, therefore the pores are filled and the mixing ratio is the porosity ratio in this particular instance; see [0030] of Hung). In the case where the claimed ranges "overlap prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 4, modified Uchiyama discloses wherein, a thickness of the sealing member is 90 microns to 300 microns ([0052]; Hung). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). However, should it be considered that that paragraph [0052] of Hung is directed to a specific examples and note the entire disclosure it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the thickness of the seal as a result effective variable because if the seal is too thin than the seal would be weak and could fracture however, if the seal is two thick it would significantly increase the thickness of the overall fuel cell (see MPEP 2144.05 II; also see MPEP 2143 I and 2144.04 change in size).  
As to claim 5, modified Uchiyama discloses wherein, a thickness of the mixed layer in the sealing member is 30 % or less (figure 1 (a) Hung, taking just the top or bottom part as the mixing layer (as defined above) the portion is visibly less than 30 percent).  
As to claim 6, modified Uchiyama discloses wherein, the sealing member has a ceramic layer between the mixed layer and the solid oxide electrolyte layer (figure 1(a), the ceramic layer being the portion of ceramic that is not impregnated by the filler).
As to claim 7, modified Uchiyama discloses wherein, a thickness of the ceramic layer in the sealing member is 15 % or less (figure 1(a) Hung, just the top or bottom none impregnated portion is the ceramic layer, the ceramic layer is about 15% or less). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05).
As to claim 8, modified Uchiyama discloses wherein, the sealing member has a metal layer between the mixed layer and the separator (figure 1(a) Hung, the portion of the filler that is not impregnating the ceramic).
As to claim 9, modified Uchiyama discloses wherein, a thickness of the metal layer in the sealing member is 70% or more (figure 1 Hung, the 70 percent being the length).
As to claim 10, modified Uchiyama does not specifically state, a thermal expansion coefficient of the metal layer is 10x10-6/oC to 13x10-6/oC, wherein the metal layer is an alloy including at least one of C, Si, Al, Nb, Mo, Y, Ce, Cr, Fe, Ti, Cu, Mn, La, W, Ni and Zr and including 10% by weight to 95% by weight of Cr and including 10% by weight or less of additive other than Fe and Cr, wherein a rest of the metal layer is an Fe component. However, Hung discloses using specific metals including Cr, Mo, Y and W ([0032]) which are the same materials used within the instant claimed invention. Therefore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to combine the metals to create an alloy given a finite number of options (see MPEP 2143 I). Thus, the same materials would have the same properties (see MPEP 2112.01). 
As to claim 11, modified Uchiyama discloses further comprising: a metal porous layer (figure 1 #4, [0011]-[0017] and throughout; Uchiyama) between the separator (figure 1 #5, [0011]-[0017]; Uchiyama) and the electrode layer (figure 1 #2, [0011]-[0017]; Uchiyama).
As to claim 12, Uchiyama discloses a cell stack ([0001], [0011]; and throughout) comprising: a plurality of unit cells that are stacked (figure 1 letter C, [0011]-[0017] and 
Uchiyama is silent to wherein a sealing member is provided from a circumference region of the separator to a circumference region of the solid oxide electrolyte layer of a unit cell next to the separator, wherein at least a part of the sealing member is a mixed layer of ceramic and metal.  Hung discloses a seal (figure 1-2 #12, throughout) to be used within a fuel cell ([0007]) wherein, a sealing member (figure 1-2 #12, throughout) that is provided from a circumference region of the solid oxide electrolyte layer to a circumference region of the dense metal layer and the sealing member demarcate at least a part of a gas passage (figure 1 and 2, the seal #12 is provided in the outer portion of the fuel cell, [0015], the seal stops the flow of gas outside the cell, thus contributing to the demarcate at least a part of the gas passage), and wherein at least a part of the sealing member is a mixed layer of a ceramic and a metal (figure 1 and 2, #12, the seal is made of two portions that are ceramic figure 1 and 2 #20 and 30, [0017], then the filler #22 can be made of a metal, [0032], the filler impregnating the pores of the ceramic, [0017], throughout; this is the mixing layer). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the seal from Hung 
As to claim 13, modified Uchiyama discloses wherein, a volume ratio of a metal component is 70% by volume or more (figure 1(a) Hung, the volume ratio is based on the mixing layer, thus the mixing layer is being defined as the filler not in the pores and either the top or bottom of the filler in the pores, thus it can be seen as defined that the mixing layer is about 70% of the metal). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2010/0331165) and Stringer (US 2009/0011331).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724